Opinion filed September 19, 2019




                                     In The

        Eleventh Court of Appeals
                                   ____________

                              No. 11-19-00263-CR
                                   ____________

                CORNELIUS RONALD DEBE, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 22123B


                     MEMORANDUM OPINION
      Appellant, Cornelius Ronald Debe, pleaded guilty to the offense of assault
family violence, enhanced. Appellant entered into a plea agreement with the State.
The trial court assessed Appellant’s punishment pursuant to the plea agreement at
confinement for four years. Appellant filed a pro se notice of appeal. We dismiss
the appeal.
      This court notified Appellant and his trial counsel by letter that we had
received information from the trial court that Appellant had waived his right of
appeal and that this is a plea bargain case in which Appellant has no right of appeal.
See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond and show
grounds to continue the appeal. Neither Appellant nor his trial counsel has filed a
response.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, (B) after getting the trial court’s permission to appeal, or (C) where the
specific appeal is expressly authorized by statute.” The documents on file in this
appeal reflect that Appellant entered into a plea bargain, that Appellant’s punishment
was assessed in accordance with the plea bargain, and that Appellant waived his
right of appeal. The plea agreement was signed by Appellant, his trial counsel, and
the judge of the trial court. The trial court certified that this is a plea-bargain case
and that Appellant has no right of appeal. The documents on file in this court support
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 613–14 (Tex.
Crim. App. 2005). Therefore, we must dismiss this appeal without further action.
TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
        Accordingly, this appeal is dismissed.


September 19, 2019                                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2